Appeal by employer and its insurance carrier from a decision of the Workmen’s Compensation Board which amended a previous award to increase death benefits payable to a dependent mother, minor brother and two minor sisters of decedent retroactive to October 24, 1923. This case has been before this court on two previous occasions (214 App. Div. 828 and 268 App. Div. 948). The board found that the decedent’s mother was dependent upon him for support. That finding is in accordance with our decision in 268 Appellate Division 948. When the original award was made it is conceded that the board failed to take into consideration the wage expectancy of the deceased employee, who was a minor at the time of the accident. The decision correcting *860the erroneous wage rate in the previous award, which is now before us, was proper and in accord with the provisions of section 22 of the Workmen’s Compensation Law. The provisions of section 25-a and section 123 of such law do not apply in this case. Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Hill, P. J., Heffernan, Brewster, Russell and Deyo, JJ.